Citation Nr: 0526555	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  93-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and his friends




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1973, to include a period of service in the Republic of 
Vietnam.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit Michigan Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in October 1995 
when it was remanded for additional development. 

In September 1993, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  In June 1999, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are of 
record.

In a decision dated in November 1999, the Board denied the 
veteran's appeal for service connection for psychiatric 
disability, to include PTSD.  The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted a motion 
for remand by VA, vacated the Board's decision and remanded 
the matter to the Board for action in compliance with the 
Veterans Claims Assistance Act of 2000.

This case was before the Board in August 2003 when it was 
remanded for additional development.

The issue of entitlement to service connection for PTSD is 
addressed in the remand that follows the order section of 
this decision.




FINDING OF FACT

The veteran's psychiatric disabilities, diagnosed as 
recurrent major depressive disorder in partial remission and 
dysthymic disorder, originated during his active service.


CONCLUSION OF LAW

Psychiatric disability (other than PTSD) was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, service records reveal that the veteran 
served for more than nine months in Vietnam.  His military 
occupational specialty was warehouseman.  The record does not 
indicate, and the veteran does not claim, that he ever 
engaged in combat.  Service medical records, including the 
February 1973 discharge examination report, are negative for 
any psychiatric diagnosis, complaint or abnormal finding.

The veteran was treated at St. Mary's hospital in February 
and March 1976 due to a self-inflicted gunshot wound to the 
abdomen.  In March 1976 the veteran denied any suicidal 
intent, stating that the injury had been an accident.  The 
examiner found no significant evidence of depression, 
psychosis, personality disorder or neurosis.

The veteran received inpatient treatment at Forest View 
Hospital in December 1980 and January 1981 due to complaints 
of depression, anxiety and anger.  It was noted that the 
veteran had had no previous psychiatric treatment.  The 
veteran reported that he had had pretty much the same 
symptoms for years.  He stated that during the last five 
months he had been quite nervous and depressed.  The veteran 
again received inpatient treatment at Forest View Hospital on 
a number of occasions until June 1986.  The diagnoses 
included dysthymic disorder, generalized anxiety disorder and 
personality disorder. 

In August 1992 the veteran was admitted into an eight week 
inpatient stress recovery program at a VA facility.  A report 
written in September 1992, two weeks before the veteran's 
completion of the program, contains a diagnosis of PTSD.  No 
stressor was identified on that report.  The final report, 
made on completion of the veteran's program, provides final 
diagnoses of major depression and borderline personality 
disorder.

The veteran and a friend appeared at a hearing before the 
undersigned in September 1993.  The veteran testified that 
while in Vietnam he saw a Vietnamese carrying a baby that had 
just been shot dead by another serviceman.  The veteran had 
bad memories of that event.  He stated that Vietnam had 
changed him.  When he came back he received Article 15's and 
was sentenced to hard labor.  He stated that he started 
experiencing anxiety and depression in 1973, but he did not 
seek treatment until 1980.  He testified that the February 
1976 self-inflicted gunshot wound had been a suicide attempt.  
He stated that at the time he had denied that he was suicidal 
because he had been afraid that he would be jailed.  

The veteran was admitted to Forest View Hospital for one day 
in January 1994 complaining of depression and suicidal 
ideation.  Examination revealed no suicidal ideation, 
psychosis or disorientation.  The examiner was unsure of the 
precipitant for the veteran coming to the hospital.  The 
diagnosis was PTSD.

On VA psychiatric examination in November 1998 the veteran 
reported two Vietnam stressors.  He reported that a man had 
killed a child and he saw the mother with the dead child.  He 
also reported that he saw several racial incidents and that 
he lost some friends while he was in the service.  The 
veteran reported that he was not taking any medication for 
his condition.  He stated that his major problems were 
depressed mood and sleep disturbance.  The diagnoses included 
dysthymia and history of major depression.  The examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.

The veteran, his mother, and two friends testified at a 
videoconference hearing before the undersigned in June 1999.  
The veteran's mother reported that the veteran was a normal 
boy prior to going to Vietnam, but came back from Vietnam 
with many problems.  One of the friends testified that the 
veteran had psychiatric problems due to his Vietnam 
experiences.

In April 2003, the veteran underwent a VA examination by a 
board of two psychiatrists.  The veteran related that he had 
difficulty adjusting to military life during basic training.  
He served in Vietnam, but did not experience combat.  The 
veteran reported that he lived alone in a rural area; his 
only income was derived from Social Security disability 
benefits.  He participated in few activities and had limited 
contact with other people.  He stated that he was not 
currently being treated for psychiatric disability.  Upon 
examination, there was no evidence of any impairment of 
thought processes or communication.  He denied 
hallucinations, delusions, homicidal ideation, or suicidal 
ideation.  Eye contact was good.  The veteran was fully 
oriented to person, place and time.  The veteran's memory was 
intact.  He denied a presence of obsessive or ritualistic 
behaviors.  The rate and flow of his speech were relevant and 
logical.  He denied panic attacks.  The veteran's score on 
the Beck Depression Inventory was 45, consistent with 
extremely severe symptoms of depression.  He identified the 
following symptoms as severe: feeling of an unbearable 
sadness; feels future is hopeless and things do not improve; 
feels he is being punished; hates self; has lost ability to 
cry; has lost all interest in other people; wakes up early 
and cannot go back to sleep; and too tired to do anything.  
The veteran's score on the Beck Anxiety Index was 35; 
consistent with moderate to severe symptoms of anxiety.  He 
identified the following symptoms as severe: unable to relax; 
nervous; and difficulty breathing.  The diagnoses included 
recurrent major depressive disorder, in partial remission, 
and dysthymic disorder.

A July 2003 VA outpatient treatment record notes the 
veteran's complaints of anxiety and depression, as well as 
intrusive thoughts.  The impression included dysthymia.

In an April 2004 addendum to the April 2003 VA examination 
report, the VA examiners noted that they had reviewed the 
veteran's claims file.  After this review, they concluded 
that it is at least as likely as not that the veteran's 
recurrent major depressive disorder, in partial remission, 
and dysthymic disorder are etiologically related to his 
military service.  

VA outpatient treatment records dated from 2004 to 2005 note 
the veteran's ongoing treatment for psychiatric complaints.  
In November 2004, the veteran stated that he had been 
receiving Social Security disability benefits for mental 
disability since 1992.  Assessment included depressive 
disorder and anxiety disorder.  A February 2005 treatment 
record notes an assessment of depressive disorder.  

The Board notes that the veteran's service medical records 
are negative for complaints or findings related to 
psychiatric disability; post-service medical evidence notes 
that the veteran was seen as early as 1980 with psychiatric 
complaints.  In addition, the veteran has provided testimony, 
which the Board has found to be credible, to the effect that 
he has experienced psychiatric symptoms since his military 
service.  In addition, the April 2003 VA examination report 
and April 2004 addendum note diagnoses of recurrent major 
depressive disorder, in partial remission, and dysthymic 
disorder that are at least as likely as not etiologically 
related to the veteran's military service.  No medical 
opinion indicating that the veteran's current psychiatric 
disability (other than PTSD) is not etiologically related to 
service is of record.

Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's psychiatric disability (other than 
PTSD).


ORDER

Entitlement to service connection for psychiatric disability 
(other than PTSD) is granted.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue of entitlement to service 
connection for PTSD.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the issue of entitlement to service connection 
for PTSD, there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claim.

Specifically, the Board notes that the veteran has been 
awarded disability benefits by the Social Security 
Administration (SSA), but neither the decision awarding such 
benefits nor the records upon which the award was based have 
been obtained.

The Board regrets any further delay in this matter.  However, 
for the reasons noted above, the case is hereby REMANDED to 
the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  With respect to the issue of 
entitlement to service connection for 
PTSD, the RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  The RO or the AMC should obtain a 
copy of the decision awarding the veteran 
SSA disability benefits and a copy of the 
record upon which the award was based.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them an appropriate opportunity 
for response thereto.

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


